Case 8:20-cv-01182-TPB-AEP Document 29 Filed 08/12/20 Page 1 of 5 PageID 130




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 MIKAELA ELLENWOOD, Individually
 and On Behalf of All Others Similarly
 Situated,
                                                              Case No. 8:20-cv-01182-TPB-AEP
                 Plaintiff,

 v.

 WORLD TRIATHLON CORPORATION,
 COMPETITOR GROUP HOLDINGS, INC.,
 and COMPETITOR GROUP, INC.

                 Defendants.
                                                       /


                 DEFENDANTS’ MOTION TO BIFURCATE DISCOVERY

        Defendants World Triathlon Corporation (“WTC”), Competitor Group Holdings, Inc.

(“CGH”), and Competitor Group, Inc. (“CGI”) (collectively, “Defendants”) move to bifurcate

discovery in this putative class action. Judicial economy is served best in this case with bifurcated

discovery. Defendants propose that phase one of the discovery be focused on the prerequisites for

class certification and the merits of Plaintiff’s individual claim. Defendants propose that phase

two, class-wide merits discovery, follows only if Plaintiff has a viable legal claim and class

certification is granted.

                                         BACKGROUND

        This case arises from the postponement of a half-marathon race due to the COVID-19

global pandemic. Plaintiff, a registrant for a Rock ‘n’ Roll Half-Marathon Series event set for

April 5, 2020 in San Francisco, California (the “Half-Marathon Event”), complains that she should
Case 8:20-cv-01182-TPB-AEP Document 29 Filed 08/12/20 Page 2 of 5 PageID 131




have been provided a refund of her registration fee.1 Under the plain language of her contract with

CGI, Plaintiff agreed that she would not be entitled to any refund if the Half-Marathon Event was

cancelled or postponed for any reason. Notwithstanding this, Plaintiff filed suit on behalf of herself

and all persons in the United States who registered for an IRONMAN triathlon or Rock ‘n’ Roll

Marathon Series event scheduled to take place in 2020 which was postponed or cancelled and who

were not provided a refund. See (Doc. 1 ¶ 34).

       The parties recently conducted a case management conference and proposed deadlines for

the Court’s case management and scheduling order. Defendants proposed bifurcating discovery

into two phases. First, the parties would engage in discovery related to the merits of Plaintiff’s

individual claim and the class certification elements of Rule 23, Federal Rules of Civil Procedure.

Then, should Plaintiff’s class action complaint survive in whole or in part and should the proposed

class be certified, the parties would engage in class-wide merits discovery. Plaintiff did not agree

with this approach. Instead, Plaintiff believes class-wide merits discovery should start now.

Defendants request that the Court adopt Defendants’ proposed discovery timeline, which

bifurcates class discovery in consideration of judicial economy, the claims raised in this lawsuit,

and the discovery burdens on each party involved.

                                   MEMORANDUM OF LAW

       “To make early class determination practicable and to best serve the ends of fairness and

efficiency, courts may allow classwide discovery on the certification issue and postpone classwide

discovery on the merits.” Washington v. Brown & Williamson Tobacco Corp., 959 F.2d 1566,

1570–71 (11th Cir. 1992). Indeed, all “[m]atters pertaining to discovery are committed to the




1
 Instead of receiving a refund, Plaintiff’s 2020 registration was transferred to the same event in
the same location for the year 2021.


                                                  2
Case 8:20-cv-01182-TPB-AEP Document 29 Filed 08/12/20 Page 3 of 5 PageID 132




sound discretion of the district court.” Patterson v. United States Postal Service, 901 F.2d 927,

929 (11th Cir. 1990) (rejecting claim that district court improperly stayed discovery pending

outcome of motion to dismiss or for summary judgment). The Court should exercise its broad

discretion and bifurcate discovery in this matter.

       Bifurcating discovery will promote efficient litigation, judicial economy, and overall

fairness for both sides. For one, Defendants believe this case can be resolved at the motion to

dismiss stage. Plaintiff entered into a valid agreement which contains an explicit no-refund policy

and force majeure clause. Plaintiff released all claims against Defendants, including those for

breach of contract. The sufficiency and validity of Plaintiff’s claims are in question. Expansive

discovery concerning all potential class members is premature at this stage. See Physicians

Healthsource, Inc. v. Anda, Inc., 12-60798-CIV, 2012 WL 7856269, at *1 (S.D. Fla. Nov. 27,

2012) (“The drafters of the Federal Rules of Civil Procedure similarly recognized that certification

of a class may be delayed in order to conduct discovery on and dispose of a purported class

representative’s individual claims.”). See also Chudasama v. Mazda Motor Corp., 123 F.3d 1353,

1367 (11th Cir. 1997) (“Facial challenges to the legal sufficiency of a claim or defense, such as a

motion to dismiss based on a failure to state a claim for relief, should. . . be resolved before

discovery begins. . . . [N]either the parties nor the court have any need for discovery before the

court rules on the motion”).

       Additionally, class merits discovery will be extensive and the burden of completing the

discovery will fall almost entirely on Defendants. The proposed class could consist of tens of

thousands of race participants and involve numerous events across the country. Plaintiff is an

individual who registered to attend one half-marathon event. Plaintiff is likely to have a relatively

small discovery burden, especially in comparison to that of Defendants. Defendants will therefore




                                                 3
Case 8:20-cv-01182-TPB-AEP Document 29 Filed 08/12/20 Page 4 of 5 PageID 133




shoulder the burden of any class merits discovery. This discovery will be costly and time-

consuming and could be completely unnecessary if the Court determines that Plaintiff has no valid

claims against Defendants. Likewise, discovery related to the class certification elements of Rule

23 could reveal that a class action is not appropriate. See Degutis v. Fin. Freedom, LLC, 2:12-CV-

319-FTM-38, 2013 WL 10207621, at *2 (M.D. Fla. Oct. 18, 2013) (granting motion to bifurcate

discovery, permitting immediate discovery into the merits of the named plaintiff’s individual

claim, and staying class certification discovery until after ruling on a forthcoming summary

judgment motion); Anda, Inc., 2012 WL 7856269, at *2 (same). The Court should defer class-

wide merits discovery until Plaintiff establishes that her individual claims are valid, that she is a

proper class representative, and that a class action is appropriate under these circumstances.

       A minimal delay in class merits discovery will not prejudice the Plaintiff in any way. The

parties are at the initial stages of litigation and Plaintiff has not yet demonstrated that she has a

legal right to sue Defendants or that a class action is warranted.

                                         CONCLUSION

       Plaintiff’s class action complaint does not establish that Plaintiff has a valid claim or that

a class should be certified. Bifurcated discovery is appropriate in this case to first determine the

merits of Plaintiff’s individual claims and the class certification elements of Rule 23, before the

parties engage in expansive class merits discovery. For all of the foregoing reasons, Defendants

respectfully request that the Court bifurcate class discovery as described herein.




                                                  4
Case 8:20-cv-01182-TPB-AEP Document 29 Filed 08/12/20 Page 5 of 5 PageID 134




                          LOCAL RULE 3.01(g) CERTIFICATION

         The undersigned counsel hereby certify that they conferred with counsel for Plaintiff

regarding the relief sought in this motion. Plaintiff opposes any bifurcation of discovery.

Dated this 12th day of August, 2020.                 Respectfully submitted,

                                                     HOLLAND & KNIGHT LLP

                                                     /s/ Dominic Kouffman
                                                     Dominic Kouffman, FBN: 85099
                                                     dominic.kouffman@hklaw.com
                                                     100 North Tampa Street, Suite 4100
                                                     Tampa, FL 33602
                                                     Phone: (813) 227-8500

                                                     and

                                                     David Cannella, FBN: 983837
                                                     david.cannella@hklaw.com
                                                     200 S. Orange Ave., Suite 2600
                                                     Orlando, FL 32801
                                                     Phone: (407) 425-8500

                                                     Attorneys for Defendants




                                                 5
#77687318_v1
